Citation Nr: 0815942	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-23 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a skin disorder, to 
include as due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  


FINDINGS OF FACT

1.  The veteran's stomach disorder began many years after 
active service, and is not shown by the medical evidence of 
record to be related to military service or to any incident 
therein.

2.  The veteran's neck disorder began many years after active 
service, and is not shown by the medical evidence of record 
to be related to military service or to any incident therein.

3.  A current diagnosis of a back disorder is not shown by 
the evidence of record.

4.  The veteran's skin disorder began many years after active 
service, and is not shown by the medical evidence of record 
to be related to military service or to any incident therein, 
to include exposure to mustard gas.


CONCLUSIONS OF LAW

1.  A stomach disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  A neck disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  A back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  A skin disorder was not incurred in or aggravated by 
active military service, to include as due to exposure to 
mustard gas.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.316 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claims, 
the RO's letter dated in January 2003 advised the veteran of 
the foregoing elements of the notice requirement.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's separation 
examination, his VA treatment records, and his identified 
private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  VA is required to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
Although there is no examination regarding a stomach, neck, 
or skin disorder, none is required here.  38 C.F.R. § 
3.159(c)(4).  Finally, there is no indication in the record 
that additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Although the veteran's service separation examination is of 
record, the remaining service medical records are not 
obtainable, and it is presumed that they were destroyed in a 
fire at the National Personnel Records Center (NPRC) in 1973.  
As such, there is a heightened obligation to explain findings 
and to carefully consider the benefit of the doubt rule in 
cases such as this.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  However, case law does not establish a 
heightened "benefit of the doubt," only a heightened duty 
of the Board to consider the applicability of the benefit of 
the doubt rule, to assist the claimant in developing a claim, 
and to explain its decision when the veteran's medical 
records have been lost.  See Ussery v. Brown, 8 Vet. App. 64 
(1995).  Similarly, case law does not lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  The Board notes that the RO attempted numerous times 
to locate a copy of the veteran's service medical records, 
his clinical records from Maxwell Air Force Base, and his 
clinical records from Sampson Air Force Base Hospital.  
However, the RO was unable to locate any of the records.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Historically, the veteran had active duty service from May 
1953 to July 1956 in the Air Force.  His personnel records 
indicate that his military occupational specialty was 
utilities helper.  The veteran is seeking service connection 
for a stomach disorder, neck pain, back pain, and a skin 
disorder.  He claims that, in November 1953, he passed out 
due to an abrupt landing and injured his back and neck and 
had stomach pains due to the incident.  He stated that he was 
hospitalized at Maxwell Air Force Base.  The veteran also 
contends that he had food poisoning inservice, and that he 
underwent gas chamber training during basic training which 
caused body lumps.

I.  Stomach Disorder, Neck Disorder, and Skin Disorder

As noted above, the majority of the veteran's service medical 
records are presumed destroyed by a 1973 fire at the NPRC.  
The veteran's July 1956 separation examination is of record, 
which notes that the veteran underwent an appendectomy at the 
age of 18, before he entered active duty service.  Otherwise 
the report is negative for any findings of a stomach 
disorder.  There record does not reflect any indication of a 
neck disorder or a skin disorder at the time of separation 
from service.

In January 1999, the veteran underwent a general VA 
examination.  Physical examination revealed the veteran's 
abdomen to be normal without hepatosplenomegaly.  No 
hemorrhoids were indicated.  The VA examiner noted an 
operative scar from an appendectomy, which was nontender, and 
also noted perianal condylomata.  With regard to the 
veteran's gastrointestinal system, no costovertebral angle 
tenderness was noted, and the kidneys were not palpable.  The 
bladder was not distended, and the VA examiner noted no 
hernias.  There was a denuded area at the scrotum and penis 
from recent laser treatment.  The veteran's musculoskeletal 
system was also normal.  There was no objective evidence of 
tenderness, crepitus, swelling, or deformity throughout the 
joints or extremities.  Range of motion was full throughout 
all joints.

Private medical treatment records from September 2000 reveal 
that the veteran was admitted to the hospital after a motor 
vehicle accident.  Physical examination of the anterior neck 
showed no evidence of crepitus.  The veteran noted some pain 
in the posterior cervical column, which appeared to be more 
on the left side.  The veteran's abdomen was soft, although 
he did have some diffuse mild tenderness.  The veteran 
reported bilateral knee pain and bilateral wrist pain.  
Radiographs of the cervical spine, taken at that time, showed 
mild chronic fifth cervical degenerative disc disease with 
ossification in the anterior portion of the annulus fibrosus.

VA treatment records from September 2000 through March 2005 
revealed complaints of and treatment for stomach pain, neck 
pain, and a rash.  A September 2000 treatment record noted 
that the veteran complained of musculoskeletal pain after he 
was involved in a motor vehicle accident that same month.  In 
February 2001, the veteran underwent a flexible 
sigmoidoscopy, which revealed rectosigmoid polyps, internal 
hemorrhoids, and anal condylomas.  A May 2001 treatment 
record noted the veteran's complaints of a rash on his right 
calf area.  Physical examination revealed two round 
hyperpigmented slightly raised patches on the right inner 
calf with no scale.  The diagnosis was nummular eczema.

In September 2001, the veteran was admitted to the VA 
hospital complaining of abdominal pain, nausea, and vomiting, 
which started two days before.  The veteran's pain was 
located in the right lower quadrant, and was non-radiating.  
The veteran noted a slight improvement after meals, bowel 
movements, flatus, or emesis.  The veteran also noted 
constipation with small, dark stools, and denied bright red 
blood per rectum and diarrhea.  Physical examination of the 
abdomen revealed it to be soft, symmetrically distended, and 
tender to palpation in the right lower quadrant, without 
guarding or rebound tenderness.  An x-ray of the abdomen 
showed early ileus, stool in the right lower quadrant, and 
fluid in the culdesac.  The diagnosis was partial small bowel 
obstruction and constipation.

A VA treatment record from August 2002 revealed a diagnosis 
of partial small bowel obstruction, resolved.  A computerized 
tomography scan of the abdomen was unremarkable.  An April 
2003 treatment record indicated that the veteran underwent 
removal of anal warts and noted the veteran's complaints of 
chronic pain secondary to a motor vehicle accident.  A 
November 2003 treatment record noted that the veteran 
reported having visited a private hospital complaining of a 
bleeding ulcer.  He stated that he was given four units of 
blood and was told to follow-up with VA.  Physical 
examination of the abdomen revealed diffuse tenderness 
throughout with no rebound.  The diagnosis was 
gastrointestinal (GI) bleed, unknown source.  In April 2004, 
the veteran was seen for follow-up of his GI bleed.  The 
report noted that a November 2003 report from a private 
hospital where the veteran was admitted indicated erosive 
gastritis in the proximal stomach with deeper erosion and 
clot which was injected and treated.  A colonoscopy, 
performed in February 2003, showed diverticulosis, a 
transverse colon polyp on histology, and a sigmoid polyp.  
The diagnosis was diverticulosis and erosive gastritis.  The 
VA examiner noted that the GI bleed was likely "from an 
upper source, erosions, dielafoy's" and that the veteran was 
taking "nsaids for back pain then."  A February 2005 
treatment record diagnosed constipation.

Private medical treatment records from November 2003 revealed 
that the veteran was admitted to the hospital complaining of 
bright red blood per rectum, "gassy" lower abdominal 
discomfort, soreness in the rectum, and nausea without 
vomiting.  The veteran received a transfusion of a total of 
four units of blood.  He underwent an 
esophagogastroduodenoscopy, which showed gastritis in the 
proximal and mid-stomach with one erosion slightly larger and 
with adherent clot.  The physician noted that this could 
possibly represent a small superficial vascular lesion.  Also 
seen was a "patulous B ring" in the distal esophagus, a 
small hiatal hernia, and nonerosive gastroesophageal reflux 
disease.  The diagnosis was GI bleed.  A lower GI source of 
bleeding was considered because of the bright red blood per 
rectum, but brisk upper GI bleed could not be excluded 
because of the veteran's hypertension and resting 
tachycardia.  Differential diagnoses included diverticulosis, 
hemorrhoids, bleeding, anal warts, and AV malformations.

Initially, the Board notes that the veteran has alleged that 
his skin disorder was caused by exposure to gas during gas 
chamber training.  In cases such as the instant case, where 
exposure to mustard gas has been alleged as the cause of a 
disability, the provisions of 38 C.F.R. § 3.316 provide that 
exposure to the specified vesicant agents during active 
military service under the circumstances described below, 
together with the subsequent development of any of the 
indicated conditions is sufficient to establish service 
connection for that condition: (1) Full-body exposure to 
nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers: Nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin; (2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease; or (3) Full-body exposure to nitrogen 
mustard during active military service together with the 
subsequent development of acute nonlymphocytic leukemia.  38 
C.F.R. § 3.316(a).  

As noted above, the majority of the veteran's service medical 
records are unavailable.  However, even if the veteran's 
service medical records showed that he had full-body exposure 
to chemical and petrochemical agents, including mustard gas 
and/or Lewisite, veteran's current nummular eczema is not a 
disability that would warrant service connection on a 
presumptive basis.  Id.  Accordingly, the veteran's current 
skin disorder is not a disorder that would warrant service 
connection on a presumptive basis based on exposure to 
mustard gas and/or Lewisite.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).

An April 2007 letter indicates that the veteran was not 
listed in the Department of Defense mustard gas database of 
participants.  The veteran has submitted his own statements 
and the statement of W.C. in support of his contention that 
his current stomach, neck, and skin disorders are related to 
service.  The Board acknowledges that the statements are 
competent evidence as to events and observations.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, the 
statements are not competent evidence as to the etiology of 
the veteran's current disorders.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because neither the veteran nor W.C. is a physician, their 
statements are not competent evidence that the veteran's 
current stomach, neck, and skin disorders are the result of 
any incurrence inservice 51 years ago.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Board acknowledges W.C.'s 
statement that he underwent gas chamber training with the 
veteran, and that the veteran had a reaction to the gas.  
However, even if the Board accepts as true that the veteran 
was exposed to noxious substances while undergoing gas 
chamber training, the fact remains that there is no competent 
medical evidence of record which shows that the veteran's 
diagnosed skin disorder is related to his military service, 
to include any inservice exposure to noxious substances.

The Board finds that the evidence of record does not support 
a finding of service connection for a stomach disorder, a 
neck disorder, or a skin disorder.  There are currently 
diagnosed stomach, neck, and skin disorders.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  However, the evidence of record 
does not establish an inservice event or injury.  Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury).  
Although most of the veteran's service medical records were 
unavailable, the service separation examination was negative 
for any complaints or findings of a stomach disorder, a neck 
disorder, or a skin disorder.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  In addition, the evidence of record 
does not demonstrate that the current disabilities are 
related to active service.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability).  Accordingly, there is no competent 
medical evidence of record linking the veteran's stomach, 
neck, or skin disorders to service or to any incident of 
service, despite his assertions that such causal 
relationships exist.  In addition, a stomach disorder was 
first diagnosed in September 2001, over 45 years after 
service discharge; a neck disorder was first diagnosed in 
September 2000, over 44 years after service discharge, and a 
skin disorder was first diagnosed in May 2001, over 44 years 
after service discharge.  Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  As there is no 
competent evidence which provides the required nexus between 
military service and the issues on appeal, the preponderance 
of the evidence on file is against the veteran's claims, and 
service connection for a stomach disorder, neck disorder, and 
skin disorder is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Back Disorder

Neither the veteran's service separation examination nor his 
post-service medical records show any complaints of or 
treatment for a back disorder.  While VA treatment records 
indicate complaints of back pain and a diagnosis of chronic 
pain secondary to a motor vehicle accident, there are no 
medical findings of a back disorder.  Moreover, the medical 
evidence of record does not show a diagnosis of a back 
disorder.  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that without a disability, there can be no 
entitlement to compensation.  See Degmetich, 104 F.3d at 
1328; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . . In the absence of proof 
of present disability there can be no valid claim."  
Brammer, 3 Vet. App. at 225.  With no evidence of a 
disability, service connection for a back disorder is not 
warranted.

Because there is no objective evidence of a back disorder or 
a skin disorder, the preponderance of the evidence is against 
the veteran's claims.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a stomach disorder is denied.

Service connection for a neck disorder is denied.

Service connection for a back disorder is denied.

Service connection for a skin disorder, to include as due to 
exposure to mustard gas, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


